DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 08/17/2022.
Claims 1-4, 8-11, and 15-18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/17/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Applicant’s arguments on pages 7-8 allege that the claimed invention is integrated into a practical application because the claimed invention allegedly recites an improvement to a technology or technical field. Applicant’s arguments on pages 7-8 are substantially the same arguments made regarding the 35 U.S.C. 101 rejections on pages 9-11 of the amendment filed 03/07/2022. In the interest of brevity, please refer to pages 2-4 of Examiner’s Response to Arguments in the 05/20/2022 Final Rejection as the response to these arguments. 
Applicant’s arguments, see page 8, filed 08/17/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and are persuasive. Applicant’s amendments replacing “recent” with “last-visited” in the “determining” paragraphs of the independent claims now clearly recite that the drop off location at issue is the last drop off location the driver visited. Thus, the indefiniteness issue raised in the 05/20/2022 Office Action is resolved and this 35 U.S.C. 112(b) rejection of claims 1-20 have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 03/07/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are not persuasive. 
Applicant first argues that Levis et al. (U.S. Pre-Grant Publication No. 2006/0235739, hereafter known as Levis) does not teach or suggest determining a location of a driver based on a queue of deliveries of a driver based on a queue of deliveries that includes at least one remaining item for delivery. Specifically, Applicant argues that the location of the driver is not based on queue status. Examiner respectfully disagrees. As Levis teaches in [0009] “potentially updates the dispatch plan as appropriate, including potentially re-ordering the sequence of records to ensure that any yet-to-be-performed service commitments can be met based on the current schedule status. The schedule status can be determined in a variety of ways, including based on examination of the…time based on the degree of completion of the dispatch plan” (emphasis added) and [0090] “there may be a need to modify (e.g., re-optimize) the remaining deliveries in the Original Dispatch Plan…they may compare the current time with a degree of completion of the required tasks”. In combination with the teaching of the driver just finishing at Stop A in [0040], Levis is determining the location of the driver based on how much of the dispatch plan has been created to make sure that remaining requirements on the dispatch plan can be met. Therefore, Levis teaches the argued limitation, as well as determining that the location of the driver is a last-visited drop-off location (in Levis’s case Stop A which the driver has just visited) of a second item (package 123 per Fig. 1 dispatch plan table) delivered immediately before a third item that is currently scheduled to be delivered by the driver (see Original Dispatch Plan calling for Package 214 to be delivered to Stop B immediately after Package 123 is to be delivered to Stop A.
Next, Applicant argues that Sharma et al. (U.S. Pre-Grant Publication No. 2021/0090019, hereafter known as Sharma) does not cure the deficiencies of Levis because Applicant alleges that “in transit” does not imply the current vehicle of Sharma is associated with a queue of deliveries including at least one remaining item for delivery. Examiner respectfully disagrees. 
First, Examiner notes that the alleged deficiencies of Levis argued by Applicant are taught by Levis as discussed above. Therefore, the remaining deficiency of Levis, as discussed in the 05/20/2022 Final Rejection, is that Levis does not explicitly teach “that the selection of the appropriate driver is done based on a distance from the location of the driver and the seller”. 
The cited portion of [0038] recites “the second set of data includes technical parameters and general parameters associated with the plurality of transport vehicles 116 and the one or more vendors 118…the general parameters include…distance between pickup location, destination point of previous trip of the current vehicles in transit”. Examiner notes that the vehicles are “in transit” along long-haul routes (see at least the abstract). Therefore, in combination with Levis, the Sharma teaches using selecting an appropriate driver based on the distance from the location of the driver (destination point of previous trip of Sharma, Delivery Point A in Levis) and the seller (pickup point of Sharma, pickup point of Levis [0035]). Therefore, the deficiencies of Levis are cured by Sharma as discussed above. Regarding Applicant’s allegations that Jones and Luckay fail to cure the deficiencies of Levis and Sharma, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 are unpersuasive. The 35 U.S.C. 103 rejections of claims 1-20 have been maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite assigning deliveries to a driver schedule. 
As an initial matter, claims 1-7 fall into at least the process category of statutory subject matter. Claims 8-14 fall into at least the machine category of statutory subject matter. Regarding claim 15, Examiner notes that, while the claim itself does not recite that the machine-readable medium claimed is non-transitory, Applicant’s specification states in [00103], “The term "machine-readable medium" excludes signals per se”. Therefore, claims 15-20 fall into at least one of the four statutory categories, namely a manufacture. Therefore, all claims fall into at least of the statutory categories. Eligibility analysis proceeds to Step 2A. 
In claim 1, the limitation of “A method comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a first item occurs at a seller location for a delivery of the first item to a buyer location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining, via a driver selection module, a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver”, “selecting, via the driver selection module, the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item”, as well as “and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a driver selection module,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. A method comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a first item occurs at a seller location for a delivery of the first item to a buyer location; determining a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver; selecting the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item; and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a driver selection module. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a driver selection module amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional elements of a client device and an interface. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an interface are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 8, the limitation of “receiving, from a seller, data representing a one or more periods of time for which a pickup of a first item occurs at a seller location for a delivery of the first item to a buyer location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining, via a driver selection module, a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver”, “selecting, via the driver selection module, the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item”, as well as “and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 8 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. Operations comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a first item occurs at a seller location for a delivery of the first item to a buyer location; determining a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver; selecting, via the driver selection module, the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item; and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, one or more computer processors, one or more computer-readable mediums, and a driver selection module. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more computer processors, one or more computer-readable mediums, and a driver selection module amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-13 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 8 while introducing the additional elements of a client device and an interface. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 15, the limitation of “receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a first item occurs at a location of the seller for a delivery of the first item to a buyer location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A machine-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver”, “selecting the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item”, as well as “and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 15 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. Operations comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a first item occurs at a seller location for a delivery of the first item to a buyer location; determining a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver; selecting the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item; and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a machine-readable medium, one or more computer processors, one or more computing devices, and a driver selection module. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a machine-readable medium, one or more computer processors, one or more computing devices, and a driver selection module amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 16-20 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levis et al. (U.S. Pre-Grant Publication No. 2006/0235739, hereafter known as Levis) in view of Sharma et al. (U.S. Pre-Grant Publication No. 2021/0090019, hereafter known as Sharma).
Regarding claim 1, Levis teaches:
A method comprising: 
receiving, from a seller, data representing a one or more periods of time for which a pickup of a first item occurs at a seller location for a delivery of the first item to a buyer location (see [0149] “Another type of Dispatch Plan Update is shown in step 95 where an unscheduled package pickup has been added to the schedule. This case may correspond to a customer providing a last minute request for a parcel pickup. This may be accomplished by the customer entering the data into a shipping system or calling the dispatch office requesting a pickup” and [0042] “the consignee may prefer delivery/pickup at a certain time frame, but will accept the delivery/pickup at some other time as opposed to deferring the activity to the next business day” and [0083] “businesses located on Main Street. Each record represents a potential stop for either delivering a package, or picking up a package” and [0094] “the delivery vehicle to complete deliveries at similar times and maintain customer expectations regarding delivery time windows. This may be critical when serving small businesses, such retailers, or commercial customers” selling business inputs pickup request with service window for item to be delivered to a commercial customer)
determining, via a driver selection module, a location of a driver based on a queue of deliveries associated with the driver that includes at least one remaining item for delivery, the location of the driver corresponding to a last-visited drop off location of a second item delivered immediately before a third item that is currently scheduled to be delivered by the driver (see [0009] “potentially updates the dispatch plan as appropriate, including potentially re-ordering the sequence of records to ensure that any yet-to-be-performed service commitments can be met based on the current schedule status. The schedule status can be determined in a variety of ways, including based on examination of the…time based on the degree of completion of the dispatch plan” (emphasis added) and [0090] “there may be a need to modify (e.g., re-optimize) the remaining deliveries in the Original Dispatch Plan…they may compare the current time with a degree of completion of the required tasks” for determining location of a driver based on how much of their plan has been completed. Also see [0039] “a delivery route comprising three stops is shown. Assume that normally the route is defined in the sequential order of Stop A, Stop B, and then Stop C. This sequence of service stops is shown in a delivery schedule--the Dispatch Plan 2” and [0040] “if the delivery vehicle is at Stop A at 9:00 a.m.” Driver has just completed delivery of stop A of the dispatch plan (delivering a second package) as the remainder of [0040] discusses whether to modify the which stop is driven to next (whether to deliver a third package to Stop B))
selecting, via the driver selection module, the driver among a set of drivers, for delivery of the first item based at least in part on and the seller location (see multiple vehicles in Fig. 2 and [0046] “The central dispatch system 208 may determine the appropriate vehicle by comparing the pickup location with a map of each delivery vehicle's service area or querying the exact location of each DIAD. The pickup location is preferably identified by a location address indicated by the shipping system 200, but other methods can be used. For example, if the customer telephones in a request by speaking to a customer service agent (not shown), the calling party number of the caller could be used to determine a geographical location, which in turn can be compared to a map to determine the appropriate delivery vehicle. Alternatively, the customer service agent may enter the pickup location using a computer that provides the address to the dispatch computer 208”)
and further based at least in part on the driver currently performing a delivery job for the third item when the driver is to be selected for the delivery of the first item (see [0037] “It is possible to remotely notify the driver of the delivery vehicle (or the remote portable computer, as may be the case) en route regarding a modification to the day's dispatch plan. In many situations, an unplanned service stop can be accommodated, allowing a package to be picked up, rather than scheduling the pickup for the next work day” and [0046] “Employing such shipping systems in conjunction with wireless communication to portable computers carried by service personal (e.g., the DIAD) or integrated into the delivery vehicles allows remote updating of the dispatch plan for package pick-up, even after the delivery vehicles have departed for the day's deliveries”. Driver in [0040], having just completed second package delivery to stop A, is now performing the delivery of third package to Stop B when notified their dispatch plan is changing so the pickup can be made same day rather than scheduling for a driver tomorrow)
and in response to selecting the driver, adding a delivery job of the first item in the queue of deliveries for the driver during a particular day (see [0046] “if the customer telephones in a request by speaking to a customer service agent (not shown), the calling party number of the caller could be used to determine a geographical location, which in turn can be compared to a map to determine the appropriate delivery vehicle. Alternatively, the customer service agent may enter the pickup location using a computer that provides the address to the dispatch computer 208. Thus, in this scenario, the number of scheduled service stops may increase or decrease during the time the original dispatch plan is being performed” adding pickup stop to the selected driver’s dispatch plan)
As discussed above, Levis teaches that the driver location and pickup request location are used to determine the appropriate vehicle. Levis [0094] further teaches optimizing distance traveled by the driver is a priority when updating dispatch plans. However, this overall distance is used in the context of re-sequencing an updated dispatch plan, not in deciding the appropriate driver for a previously unscheduled pickup. Therefore, Levis implies, but does not explicitly teach, that the selection of the appropriate driver is done based on a distance from the location of the driver and the seller. However, Sharma teaches:
selecting, via the driver selection module, the driver among a set of drivers, for delivery of the first item based at least in part on a distance from the location of the driver to the seller location (see [0038] “the second set of data includes technical parameters and general parameters associated with the plurality of transport vehicles 116 and the one or more vendors 118…the general parameters include…distance between pickup location, destination point of previous trip of the current vehicles in transit”. This second set of data is analyzed in [0040], and used to select a vehicle out of a plurality of vehicles for a shipment in [0041]-[0042])
One of ordinary skill in the art would have recognized that applying the known technique of Sharma to Levis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sharma to the teaching of Levis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle. Further, applying consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle to Sharma would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient vehicle allocation. As Sharma states in [0002] “the wrong selection of the vehicle may affect the transportation cost severely”. By considering the distance from the last drop off location to the pickup location, a more informed (and more cost-conscious) selection of the delivery vehicle can be made.
Regarding claim 4, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. Levis further teaches:
wherein selecting the driver, among the set of drivers, comprises: for each driver from the set of drivers: determining a particular location corresponding to a particular delivery of a particular item, (see [0046] “The central dispatch system 208 may determine the appropriate vehicle by comparing the pickup location with a map of each delivery vehicle's service area or querying the exact location of each DIAD” and [0039] “a delivery route comprising three stops is shown. Assume that normally the route is defined in the sequential order of Stop A, Stop B, and then Stop C. This sequence of service stops is shown in a delivery schedule--the Dispatch Plan 2” and [0040] “if the delivery vehicle is at Stop A at 9:00 a.m.” Driver has just completed delivery of stop A of the dispatch plan, which is a particular delivery of a particular physical item. Location pulled for each driver per [0046].)
the particular delivery occurring prior to a window of time that includes the one or more periods of time for which the pickup of the particular item occurs at the seller location for the delivery of the particular item to the buyer location (see [0064] “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” delivery being considered done before the pickup so there is room on the vehicle)
Levis does not explicitly teach determining a respective distance from the particular location to the seller location. However, Sharma teaches:
and determining a respective distance from the particular location to the seller location (see [0038] “the second set of data includes technical parameters and general parameters associated with the plurality of transport vehicles 116 and the one or more vendors 118…the general parameters include…distance between pickup location, destination point of previous trip of the current vehicles in transit”. This second set of data is analyzed in [0040], and used to select a vehicle out of a plurality of vehicles for a shipment in [0041]-[0042])
One of ordinary skill in the art would have recognized that applying the known technique of Sharma to the combination of Levis and Sharma would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sharma to the teaching of Levis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle. Further, applying consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle to the combination of Levis and Sharma would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient vehicle allocation. As Sharma states in [0002] “the wrong selection of the vehicle may affect the transportation cost severely”. By considering the distance from the last drop off location to the pickup location, a more informed (and more cost-conscious) selection of the delivery vehicle can be made.
Regarding claim 6, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. Levis further teaches:
wherein adding the delivery in the queue of deliveries further comprises: determining at least one existing delivery in the queue (see [0112] “Turning to FIG. 13, it is observed that in this embodiment the addresses on Ridge View Road 180 begin with 5500 Ridge View 188 and continues to 5400 Ridge View 188 without any side roads” identifying a plurality of stop on Ridge View Rd)
and including the delivery in the queue as a subsequent delivery to the at least one existing delivery (see [0112] “any address on Canyon Road, including 1034 Canyon Road 184 should be placed between 5400 Ridge View and 5398 Ridge View on the list. If the Dispatch Plan is implemented as a sequence of records, any record associated with Canyon Road should be logically added after 5400 Ridge View Road” Canyon Rd stop added after 5400 Ridge View Stop)
Regarding claim 7, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. Levis further teaches:
causing, on a client device, display of an interface including the queue of deliveries (see Fig. 10 and 11 for displaying updated delivery queues on a client device interface as well as [0168] “In FIG. 10, the Updated Dispatch Plan 160 reflects the new order of delivery. Namely, Perry's Pickle Shop 251 is now the second stop, while the third stop is now Jeff's Jewelry 250. In this manner, the Updated Dispatch Plan is optimized reflecting an altered delivery plan satisfying the delivery criteria. FIG. 10 represents one form of tabular output of the dispatch plan that can be presented to the driver using the portable computing device”)
Regarding claim 8, Levis teaches:
A system comprising: one or more computer processors (see Fig. 5 as well as [0114] "FIG. 5 illustrates one embodiment of the hardware components and their high level functions and interactions. Typically, a processor 51, which is typically powered by a rechargeable battery power supply 67, executes instructions associated with various applications, including the process that dynamically updates the Dispatch Plan")
and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (see [0114] "The processor communicates with various types of memory via a data bus 55. The memory includes primary (volatile) memory 52, such as RAM, which typically stores application software, input data (such as the day's manifest, if stored separate from the Dispatch Plan), and the results of the Updated Dispatch Plan. The memory also includes non-volatile memory 53, which may store various parameters, BIOS (basic input/output system) routines, as well as system and application level default data. The secondary memory 54 is able to store the historical dispatch data 36, and other databases such as the GIS 43. Various embodiments may store data in various types of memory based in part on storage capacities and performance requirements")
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 11, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 11, please see the rejection of claim 4 above.
Regarding claim 13, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 13, please see the rejection of claim 6 above.
Regarding claim 14, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 14, please see the rejection of claim 7 above.
Regarding claim 15, Levis teaches:
A machine-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising (see [0173] "The system software, which comprises an ordered listing of steps, can be embodied in any computer-readable medium for use by, or in connection with, an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions")
Regarding the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 18, the combination of Levis and Sharma teaches all of the limitations of claim 15 above. For the limitations introduced in claim 18, please see the rejection of claim 4 above.
Regarding claim 20, the combination of Levis and Sharma teaches all of the limitations of claim 15 above. For the limitations introduced in claim 20, please see the rejection of claim 6 above.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levis in view of Sharma, Jones et al. (U.S. Pre-Grant Publication No. 2018/0349849, hereafter known as Jones) and Luckay (U.S. Pre-Grant Publication No. 2020/0286021, hereafter known as Luckay).
Regarding claim 2, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. However, the combination of Levis and Sharma does not explicitly teach the drivers submitting bids for delivering the physical item or that the location of the driver is the current location based on the queue of deliveries being empty. Jones teaches:
wherein each driver from the set of drivers has submitted a respective bid, corresponding to a respective cost for delivery, for delivery of the first item (see [0225] “the system matches TSPs to load parameters (step 602). The match is made by lane history, headquarters or home base location, acceptance by the driver of location tracking for cargo tracking, information obtained from location tracking or cargo tracking” and [0226] “The selected TSPs are then invited to participate in the bidding process (step 603)” as well as [0153]-[0162] "For a “next leg” trip, the system relies on a predictive analytics system, in which factors related to demand for transportation services are calculated based on historical and present data. The predictive analytics system accumulates data regarding historic and current bids, and, based on this data, has a capability of guiding the TSP as to which lane(s) and even which load(s) to take...the system takes into account or considers the following dynamic inputs when providing this guidance:...Carrier cost data, variable and fixed...Transportation requests are matched to shipping resources and the TSP is matched to the transportation request. At this point, it is possible to request bids from the TSP for the shipping lane. Alternatively, since the market for the shipping lane is already known, the system can make a bid offer to the TSP and enter that bid" drivers submit bids based on their costs for transporting the "next leg" shipment)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jones to the combination of Levis and Sharma. As Jones teaches in [0123]-[0124] “the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period”. Thus, by incorporating the bidding process of Jones, price/cost can be used as part of the driver selection process. Incorporating the bidding process of Jones provides a method for cost to be considered at a driver level alongside distance and time windows when selecting a driver for a new delivery request. 
The combination of Levis, Sharma and Jones still does not explicitly teach the location of the driver is the current location based on the queue of deliveries being empty. However, Luckay teaches:
and wherein the location of the driver comprising a current location of the driver based on the queue of deliveries being empty (see [0041] “The determination may be based on…the current locations of each of the vehicles 110a-b” and [0048] “the vehicle location management component 220 may receive information from one or more third-party services to thereby receive location information for third-party vehicles. In some embodiments, when the third-party vehicles are transporting an item according to a received user request, the vehicle location management component 220 may receive location information directly from the third-party vehicles” third-party vehicles do not have a standing queue with deliveries from the first-party delivery service, but accepted requests are added to the vehicle’s route in [0053] “the vehicle route control component 230 may monitor routes for…all third-party vehicles 110b that are transporting items according to user requests”)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Luckay to the combination of Levis, Sharma and Jones. Luckay states in [0062] “the operator management component 240 prioritizes the third-party vehicle 110b only when all first-party vehicles 110a are not available”. By incorporating third-party vehicles into the combination of Levis, Sharma and Jones, the resulting combination could still handle additional customer requests even if all of their own vehicles were unavailable to handle the request themselves. By considering the current location of third-party drivers, the additional request could be handled right away without having to wait for one of their vehicles to become available again.
Regarding claim 3, the combination of Levis, Sharma, Jones and Luckay teaches all of the limitations of claim 2 above. Jones further teaches:
wherein the respective bid associated with the driver has been selected to perform delivery of the first item (see [0234] "the carrier with the lowest bid is determined (step 631). That carrier is awarded the load (step 632) and notified (step 633)")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jones to the combination of Levis, Sharma, Jones and Luckay. As Jones teaches in [0123]-[0124] “the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period”. Thus, by incorporating the bidding process of Jones, price/cost can be used as part of the driver selection process. Incorporating the bidding process of Jones provides a method for cost to be considered at a driver level alongside distance and time windows when selecting a driver for a new delivery request.  
Regarding claim 9, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 9, please see the rejection of claim 2 above.
Regarding claim 10, the combination of Levis and Sharma teaches all of the limitations of claim 9 above. For the limitations introduced in claim 10, please see the rejection of claim 3 above.
Regarding claim 16, the combination of Levis and Sharma teaches all of the limitations of claim 15 above. For the limitations introduced in claim 16, please see the rejection of claim 2 above.
Regarding claim 17, the combination of Levis and Sharma teaches all of the limitations of claim 16 above. For the limitations introduced in claim 17, please see the rejection of claim 3 above.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levis in view of Sharma and Luckay.
Regarding claim 5, the combination of Levis and Sharma teaches all of the limitations of claim 4 above. As discussed above in claim 1, Levis teaches that the locations are considered when assigning a vehicle. Also as discussed above regarding claim 1, Sharma teaches the distance from a previous stop to the new stop is considered when assigning a vehicle. However, while Levis and Sharma imply that the minimum distance stop is used to assign the new request to a vehicle, Levis and Sharma do not explicitly teach the driver having the minimum distance location from their previous stop to the new request stop being assigned the new request. However, Luckay teaches:
determining that the respective distance of the driver is less than the respective distance of each other driver from the set of drivers (see [0078] "In block 430, a stop with a minimum distance from the location for the request to be completed is identified. In some aspects, block 430 may compare stop location column 336 of the route database 231 for stops within the subset to identify the stop with the minimum distance" and [0081] “At block 450, where the request is assigned to the vehicle 110 scheduled for the minimum distance stop, the appropriate vehicle 110 may be identified based on information from the vehicle database 221” finding closest stop, then assigning the new pickup to the driver that has the closest stop. Other drivers’ closest stops are further away than the closest stop overall)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Luckay to the combination of Levis and Sharma. Sharma states in [0002] that efficient delivery systems are needed to lower expenses and maintenance. Similarly, Luckay states in [0084] that costs of assigning the additional stops to vehicles can be considered when picking a vehicle to service the stop. Luckay further teaches in [0064] that fuel costs and vehicle wear and tear are part of the costs of assigning a new order to a vehicle. As fuel and wear and tear increase along with distance traveled by the vehicle, by assigning the driver with the minimum distance to new stop location the new request, the combined system would also be minimizing the associated additional costs to the system (fuel and maintenance as suggested by Sharma) of assigning the new request.
Regarding claim 12, the combination of Levis and Sharma teaches all of the limitations of claim 11 above. For the limitations introduced in claim 12, please see the rejection of claim 5 above.
Regarding claim 19, the combination of Levis and Sharma teaches all of the limitations of claim 18 above. For the limitations introduced in claim 19, please see the rejection of claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaspard, II (U.S. Pre-Grant Publication No. 2002/0055818) teaches adding a destination to a freight transport route queue and tracking which stops on the queue have been completed
Kawamoto et al. (U.S. Patent No. 9,836,974) teaches modifying a route by adding a stop and calculating the adjustment times required to add the additional stop
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                             /EMMETT K. WALSH/Primary Examiner, Art Unit 3628